IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES ST. LOUIS,                         §
                                         §
       Defendant Below,                  §   No. 548, 2018
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 0009015005 (S)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                           Submitted: December 19, 2018
                           Decided: December 27, 2018

                                      ORDER

      On December 3, 2018, the Court denied the appellant’s motion to proceed in

forma pauperis. The appellant was instructed to pay the required filing fee by

December 18, 2018 or else his appeal would be dismissed without further notice.

The appellant has failed to pay the required filing fee. Dismissal is therefore deemed

to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                       Justice